Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 8, 2014

                                            No. 04-14-00502-CV

                         IN RE STALLION OILFIELD SERVICES, LTD.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

         On August 7, 2014, real party in interest Joe Perez filed a motion for extension of time to
file a response to the petition for writ of mandamus. The motion is GRANTED. A response on
behalf of the real party in interest is now due by September 8, 2014. FURTHER EXTENSIONS
OF TIME TO FILE A RESPONSE WILL BE DISFAVORED AND GRANTED ONLY IN
EXTRAORDINARY CIRCUMSTANCES.


           It is so ORDERED on August 8th, 2014.                                     PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 13-11-52737-CV, styled Jose Perez v. Stallion Oilfield Services Ltd. and
Stallion Oilfield Services in its Common or Assumed Name, pending in the 79th Judicial District Court, Jim Wells
County, Texas, the Honorable Richard C. Terrell presiding.